Bboyles, C. J.
1. The court did not err in refusing the continuance asked for by the defendant. “In all cases the party making an application for a continuance must show that he has used due diligence.” Civil Code (1910), § 5721. In this ease such diligence on the part of the accused was not shown.
2. The excerpts from the charge of the court on the subject of “flight” were not erroneous for any reason assigned.
3. The verdict was amply authorized by the evidence.

Judgment affirmed,.


Luke and Bloodicorth, JJ., concur.